Exhibit 99.2Transcript of conference call: RadNet, Inc. Second Quarter 2010 Earnings Conference Call August 9, 2010 Operator:Please stand by. Good day, ladies and gentlemen. Welcome to RadNet Inc.’s Second Quarter 2010 Earnings conference call. At this time, all participants are in a listen-only mode. Following the presentation, we will conduct a question and answer session. Instructions will be provided at that time for you to queue up for questions. I would like to remind everyone that today’s conference is being recorded, and now, I would now like to turn the conference over to Mr. Mark McPartland of Alliance Advisors. Please go ahead, sir. Mark McPartland:Thank you, Operator. Good morning, ladies and gentlemen, and thank you for joining us today to discuss RadNet’s second quarter 2010 earnings results. On the call today from the Company are Dr. Howard Berger, Chairman and Chief Executive Officer of RadNet, and Mark Stolper, Executive Vice President and Chief Financial Officer of the Company. Before we begin today, we’d like to remind everyone of the Safe Harbor statement under the Private Securities Litigation Reform Act of 1995. This presentation contains forward-looking statements within the meaning of the US Private Securities Litigation Reform Act of 1995. Specifically, statements concerning anticipated future financial and operating performance, RadNet’s ability to continue to grow the business by generating patient referrals and contracts with radiology practices, recruiting and retaining technologists and receiving third party reimbursements for diagnostic imaging services, successfully integrating acquired operations, generate revenue and adjusted EBITDA for the acquired operations as estimated and identified and achieved potential cost savings, among others, are forward-looking statements within the meaning of the Safe Harbor statement. Forward-looking statements are based on management’s current preliminary expectations, are subject to risks and uncertainties which may cause RadNet’s actual results to differ materially from the statements contained herein. These risks and uncertainties include, among others, problems that may arise in successfully executing the debt refinancing plan, integrating acquisitions, future regulatory or legislative actions in the industry, as well as those risks set forth in RadNet’s (inaudible) reports filed with the SEC from time to time, including RadNet’s annual report on Form 10-K for the year ended December 31st, 2009, and Form 10-Q for the quarter period ended June 30th, 2010. Undue reliance should not be placed on forward-looking statements, especially guidance on future financial performance, which speaks only as of the date it is made. RadNet undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date they were made or to reflect the occurrence of unanticipated events. 1 And with that taken care of, I’d like to turn the call over to Dr. Howard Berger. Dr. Howard Berger:Thank you, Mark. Good morning, everyone, and thank you for joining us today. On today’s call, Mark Stolper and I plan to provide you with highlights from our second quarter 2010 results, give you more insight into the factors which affected this performance and discuss our future strategy. After our prepared remarks, we will open the call to your questions. I’d like to thank all of you for your interest in our Company and for dedicating a portion of your day to participate in our conference call this morning. The second quarter performance of 2010 was a significant improvement from our first quarter’s financial and operating results. We experienced double digit increases in procedural volumes, revenue and adjusted EBITDA. As we discussed on our first quarter’s earnings call, our first quarter results were greatly impacted from unusually severe weather on the East Coast and general economic conditions, which caused volumes in January and February to be particularly weak. We saw a material recovery in our procedural volumes in March and volumes seem to have stabilized throughout April, May and June. While the recovery was encouraging to us, same-center procedural levels have yet to return to last year’s levels. There are reasons for this that are not unique to RadNet. According to various research organizations, office visits by patients to primary care physicians and specialists are decreased significantly in 2010 from the 2009 levels. According to the sample survey completed by IMS Health, the market research firm, patient visits to physician office decreased 4.6% in the second quarter of 2010 when compared with the same quarter of 2009. Supporting this research, on July 29, just a couple of weeks ago, the Wall Street Journal ran a story on its front page titled, Americans Cut Back on Visits to Doctor. The article discussed the fact that the very difficult financial environment has led patients to avoid or defer health care, especially in light of the high level of unemployment throughout most parts of the country. This is consistent with what our marketing representatives and sales teams are hearing on an anecdotal basis from the referring physician communities in which we operate. These factors have not only impacted imaging volumes within our industry, but have negatively affected the results of many of the other health care services industries, including clinical laboratories, outpatient surgery centers, rehabilitation facilities and community hospitals. I believe what we are experiencing is an economic lagging effect with respect to how patients manage their health care needs. It appears that throughout 2009, patients may have been cutting more discretionary items out of their budgets but still utilizing health care and visiting their physicians. As the difficult economic condition has prolonged, or in some cases worsened, people have reduced spending on what are normally less discretionary items, such as health care. We believe this was especially true at the beginning of the 2010 calendar year, when many patients had not yet met their annual deductibles. Two additional industry-specific recent trends are also negatively affecting imaging procedural volumes. First, we have seen mammography volumes impacted by the recommendation made in November of last year by the US Preventative Services Task Force, which stated that most women should starting having regular mammograms at the age of 50, not at the previously recommended age of 40. As irresponsible as this recommendation was and despite the outcry against it by most of the powerful and knowledgeable women’s health organizations, we have seen mammography volumes be impacted negatively. 2 Second, our industry has seen a recent decrease in the amount of CT scans for several reasons. There has been considerable amount of attention within the last 12 months given to the dosage of radiation patients are receiving during certain CT procedures. Although the concern by regulators has been surrounding certain cardiac and neurological studies, we have observed that referring physicians have reduced CT prescriptions in general for their patients. We have also noted that radiology benefit managers, or RBMs, and utilization management departments from the larger payors have used the dosage issue to scale back their preauthorization of CT exams, further reducing volumes. In fact, we are hearing circumstances where patients, in order to bypass the preauthorization processes, are often going to emergency rooms, which generally are not subject to the preauthorization process. We are not discouraged by either of these trends. First, our same-center revenue, although decreased from last year’s levels, has been reduced by an amount smaller than that of our competitors. We have routinely seen this when we perform due diligence on prospective acquisition targets in our markets who, almost without fail, have been experiencing more severe downturns in their same-center volumes than we have. Second, the procedural volume pressures on the industry have led to increased level of acquisition opportunities for us. There are more sellers today at lower multiples than we have seen in the past. This has substantially increased merger and acquisition opportunities for us. Third, we believe that the mammography impact from the Task Force recommendation is temporary and normal volumes will return as more discrediting of the Task Force recommendation occurs. Fourth, we have noted a substitution effect regarding CT scanning, where referring physicians are ordering alternative studies to CT exams which do not require ionizing radiation. In particular, we have seen an increase in our ultrasound business that we believe is partly the result of this substitution phenomenon. This underscores the strength of our multi-modality operating model. We have completed two important strategic acquisitions during the second quarter. On April 16th, we completed the previously announced acquisition of Truxtun Medical Group in Bakersfield, California. Truxtun operates four multi-modality facilities in Bakersfield, a metropolitan statistical area with a population exceeding 800,000 residents in Kern County, California. Because Truxtun is a long-standing and leading provider of radiology services in that market, our acquisition provides us with what we believe to the best platform from which to grow in the Bakersfield area and continue our growth in the central California marketplace. On April 27th, we acquired three multi-modality facilities from the Sonix Medical Resources Incorporated bankruptcy proceeding in New York. The facilities located in Brooklyn, New York; Chatham, New Jersey; and Haddon Heights, New Jersey operate a combination of MR, CT, mammography, ultrasound and fluoroscopic procedures, as well as x-ray. The two facilities in New Jersey enhances our growing presence in a State we entered last year and where we are already becoming a major factor. 3 With almost $200 million of total liquidity, we will remain committed to acquisitions like these that are leverage neutral or deleveraging and are core to our market penetration strategy. We will be completing more of these transactions in the coming months and benefiting from their financial contribution, potential cost saving efficiencies and enhanced contracting leverage from our growing core market scale. At this time, I’d like to turn the call over to Mark Stolper, our Executive Vice President and Chief Financial Officer, to discuss some of the highlights of our second quarter 2010 performance. When he is finished, I will make some closing remarks. Mark Stolper:Thank you, Howard, and thank you for participating in our second quarter 2010 conference call. I’m now going to briefly review our second quarter performance and attempt to highlight what I believe to be some material items. I will also give some further explanation of certain items in our financial statements, as well as provide some insights into some of the metrics that drove our second quarter performance. In my discussion, I will use the term adjusted EBITDA, which is a non-GAAP financial measure. The Company defines adjusted EBITDA as earnings before interest, taxes, depreciation and amortization, each from continuing operations and adjusted for losses or gains on the disposal of equipment, other income or loss, debt extinguishments and non-cash equity compensation. Adjusted EBITDA includes equity and earnings of unconsolidated operations and subtracts minority interest in subsidiaries and is adjusted for non-cash, unusual or infrequent events that took place during the period. A full quantitative and qualitative reconciliation of adjusted EBITDA to income from operations is included in our earnings release. With that said, I’d now like to review our second quarter 2010 results. For the three months ended June 30th, 2010, RadNet reported revenue and adjusted EBITDA of $139.0 million and $27.4 million, respectively. Revenue increased $7.8 million or 6% over the prior year’s same quarter and adjusted EBITDA increased $.4 million or 1.6% over the prior year’s same quarter. On a sequential basis, compared to the first quarter of 2010, revenue increased $14.8 million or 11.9% and adjusted EBITDA increased $6.9 million or 33.7%. The sequential increase in revenue and adjusted EBITDA from the first quarter of this year was primarily the result of improved same-center procedural volume, as well as contribution from acquired centers. As many of you recall, the unusually severe weather on the East Coast experienced in the first quarter, particularly in January and February of this year, significantly hurt our volumes. Since that time, volumes have stabilized but we are still affected by many of the economic and industry factors which Dr. Berger previously mentioned. For the second quarter of 2010 as compared to the prior year’s second quarter, MRI volume increased 6.5%, CT volume decreased 1.6% and PET/CT volume decreased 3.5%. Overall volume, taking into account routine imaging exams, inclusive of x-ray, ultrasound, mammography and other exams, increased 4.7% over the prior year’s second quarter. 4 In the second quarter of 2010, we performed 843,557 total procedures. The procedures were consistent with our multi-modality approach, whereby 78.3% of all the work we did by volume was from routine imaging. Our procedures in the second quarter of 2010 were as follows: 98,420 MRIs as compared with 92,401 MRIs in the second quarter of 2009; 79,352 CTs as compared to 80,605 CTs in the second quarter of 2009; 5,245 PET/CTs as compared with 5,437 PET/CTs in the second quarter of 2009; and 660,540 routine imaging exams, which include nuclear medicine, ultrasound, mammography, x-ray and other exams, as compared to 627,401 exams of all of these types of routine exams in the second quarter of 2009. Net loss for the second quarter of 2010 was $11.8 million or negative $0.32 per share compared to a net loss of 336,000 or $0.01 per share reported for the three-month period ended June 30th, 2009, based upon a weighted average number of shares outstanding of 36.9 million and 35.9 million for these periods in 2010 and 2009, respectively. Affecting net income in the second quarter of 2010 were certain non-cash expenses and non-recurring items, including the following: $9.9 million loss on the extinguishment of debt related to the write-off of deferred financing fees associated with our refinanced credit facilities; $1.5 million loss on the fair value adjustment and related amortization of interest rate swaps associated with the Company’s credit facilities; $1.2 million of non-cash employee stock option expense resulting from the vesting of certain options and warrants; and $435,000 of severance paid in connection with headcount reductions; $51,000 loss on the disposal of certain capital equipment; and $695,000 of non-cash deferred financing expense related to the amortization of financing fees paid as part of our new credit facilities and senior unsecured notes. The aggregate effect of these items totaled negative $0.37 per share during the quarter. With regards to some specific income statement accounts, overall GAAP interest expense for the second quarter of 2010 was $12.7 million. Adjusting for non-cash impacts for items such as amortization of financing fees and accrued interest, cash interest expense was $7.5 million during the quarter. This compares with GAAP interest expense in the second quarter of 2009 of $12.6 million and cash paid for interest of $10.8 million. For the second quarter of 2010, bad debt expense was 6.1% of our revenue compared with an overall blend of 6.2% for the full year of 2009. With regards to our balance sheet, as of June 30th, 2010, we had $489.9 million of net debt, which was net of $20.5 million of cash, and we were undrawn on our $100 million revolving line of credit. This is an increase to our net debt of $44.1 million during the quarter as a result of the recent refinancing, where we raised additional funds to fund completed and future acquisition and expansion opportunities and paid associated transaction expenses. Aside from the financing, we repaid $5.8 million of notes and leases payable during the quarter. In the second quarter, we had cash capital expenditures, net of asset dispositions, of $7.9 million. Year-to-date, we had cash capital expenditures of $20.8 million and entered into capital leases of $32,000. 5 Our net days sales outstanding, or DSOs, was virtually unchanged at 54 days as of June 30th, 2010, from December 31st, 2009, and is slightly down from the 56 days as of March 31st, 2010. Our working capital, which is current assets less current liabilities, increased by $29.5 million in the second quarter, which was primarily the result of the refinancing transaction and strong free cash flow.
